Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response of the applicant has been read and given careful consideration.  Rejections of the previous office action which are not repeated below are withdrawn.   Responses to the arguments of the applicant are presented after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8,11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 8 is essentially a duplicate of claims 3 as the ability to function as a photoinitiator is inherent to the compound.  The applicant could obviate this by adding - - composition - -  after initiator in line 1 of claim 8. 
Claims 11 and 12 should be dependent upon claim 10, which recited a dye or pigment necessary to form a color filter or black matrix, while claim 9 does not.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. WO 2010/146883  (machine translation enclosed), in view of Matsumoto et al., 20090087759, Sawamoto et al. EP 2128132 and Sawamoto et al. EP 20782500.
Wada et al. WO 2010/146883 see compounds 44-82, 268-288,290,292,294-296 and 327.

    PNG
    media_image1.png
    107
    488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    404
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    147
    160
    media_image3.png
    Greyscale

Photopolymerizable composition including these are disclosed as useful in forming black matrices, color filters and screen materials [0001]. Compositions 112,128-144,206-209,225-230,253- in tables on pages 111-114. The identified photoinitiators were combined with a stabilizer and photopolymerizable compounds [0279]. Composition were coated and exposed to a high pressure HG lamp with a filter passing 350-380 nm UV light [0289]. The use of exposures at 365 nm is also disclosed [0295,0289]. Colored and black pigmented composition were also formed, specifically 519-522,587-594 and used to form black matrices and color filters [0306-0332]. In example 4, the initial precursor was formed with a 91.4% yield, the intermediate F was 

Matsumoto et al., 20090087759 exemplifies the compound

    PNG
    media_image4.png
    215
    243
    media_image4.png
    Greyscale
in example 6 at [0333-0337].  It is bounded by formula II 
    PNG
    media_image5.png
    116
    233
    media_image5.png
    Greyscale
which is taught at [0004], where R6,R7,R8,R6’,R7’,R8’,R6” and R7” can independently have the meanings of R3, R4 or R5 [0009]. R3, R4 or R5 can be hydrogen, halogen,  -N(R22)XR12, C1-20 alkyl, C2-20 alkyl which is interrupted by O, CO or NR14, or are C2-12alkenyl which optionally is interrupted by O, CO or NR14, or are C4-8 cycloalkenyl, C2-12 alkinyl, phenyl-C1-C4alkyl, CN, NO2 or C3-10cycloalkyl which optionally is interrupted by O, CO or NR14; or R3, R4, and R5 are phenyl which is unsubstituted or substituted by one or more C1-20alkyl, halogen, CN, SR10, OR11 or NR12R13; or R3, R4, and R5 are (CO)R'2, SR10, OR11, SOR10, SO2R10 or NR12R13, wherein the substituents (CO)R'2, OR11, SR10 and NR12R13 optionally form 5- or 6-membered rings via the radicals R10, R11, R12 ,R13, and/or R'2 with further substituents on the phenyl ring or with one of the carbon atoms of the phenyl ring; provided that (i) at least one of R3, R4 or R5 is other than hydrogen or C1-20alkyl [0004-0097, particularly 0004-0005]. The use 

	Sawamoto et al. EP 2128132 teaches compound 15 [0031], which has the structure 
    PNG
    media_image6.png
    121
    174
    media_image6.png
    Greyscale
which is evidenced as having an absorption maximum at 364 nm in chloroform and formed with a yield of ~40% at [0092-0093]. These are curable with exposures in the 300-450 nm range [0085] with 405 and 365 nm being preferred [0006]. 
Sawamoto et al. EP 20782500 teaches compound 49 [0022], which has the structure

    PNG
    media_image7.png
    94
    115
    media_image7.png
    Greyscale
which is evidenced as having absorption maxima at 279 and 378 nm for one isomer and 279 and 369 for the other isomer (table 1 on page 21, isomer discussion at [0072]). These are curable with exposures in the 300-450 nm range [0069] with 405 and 365 nm being preferred [0006]. 

	It would have been obvious to modify compounds 43-45 of Wada et al. WO 2010/146883
by reversing the position of the oxime and nitro moieties based upon the teachings of formulae I and III vs formula II of Matsumoto et al., 20090087759 and bonding the oxime directly to the N-phenyl group without the carbonyl between the oxime and the phenyl group as taught in formula II of Matsumoto et al., 20090087759 with a reasonable expectation of forming a useful oxime 


In the declaration of Mi Sun RYU, the declarant identifies compounds with the structures 

    PNG
    media_image8.png
    311
    653
    media_image8.png
    Greyscale

and provides data regarding yield (from synthesis), absorption wavelength (unspecified if this is the maxima), solubility (solvent is unspecified) and exposure dose for 80% development (at unspecified wavelength).  The description of the “Experimentation A” is sparse as it does not specify if this is the yield from the initial starting reactants and what these reactants were.  It does not state if absorption is the peak or maximum absorption or if this merely evidences absorption at the reported wavelength. It does not specify what solvent was used in the solubility 
The examiner points out that the closest prior art compound are the compounds of Wada et al. WO 2010/146883, which are structural isomers of originally claimed compounds, such as I-29 and not the compound of Matsumoto et al., 20090087759.   Compound 43 of Wada et al. WO 2010/146883 was prepared with a yield of  77.7% from the starting compounds.  This is comparable to the 76.5 to 82.2 % of the declaration.  Compounds 43-44 have a demonstrated absorption 365 and in the 350-380 nm range as evidenced in the examples where it is used as a photoinitiator and formed hardened films (5) at 40 m/s and 45 m/s exposures in table 5.  Compound 44 was shown to consume 37.4 % of the acrylic groups during a 10 second exposure with a mercury lamp passing light in the 350-380 nm range with an intensity 4.6 mW/cm2 [0289-0292] and a lower limit of 25 mW/cm2 to form a developable image with 0 sensitizer (sample 297) [0295-0296].  While this data is not directly comparable to the data in the declaration, it clearly establishes that the photoinitiators of Wada et al. WO 2010/146883, which are structural isomers of compound I-29 in the declaration and nearly structural isomers of the claimed oximes (the carbonyl group represents a difference).  While there are differences in the properties of the compounds tested in the declaration, there is not sufficient evidence to establish these are unobvious
Additionally, the current claims allow R1 and R2 to be hydrogen, nitro, cyano, alkoxy or halogen, but only one of them can be a nitro group (ie. both R1 and R2 can be hydrogen, cyano, alkoxy or halogen).  This is broader that the showing of the declaration of Mi Sun RYU which 1 is hydrogen, cyano, alkoxy or halogen, R2 is nitro - - 

The applicant argues that undue experimentation is required to choose to replace the benzoyl groups of Matsumoto with a nitro and a hydrogen group.  The examiner disagrees pointing out that the identified compounds of Wada et al. WO 2010/146883 establish the use of mononitro oximes (although the claims are not limited to these as discussed in the preceding paragraph) and the exemplification of these in Wada et al. provides sufficient direction to mono-nitro species, which considerably narrows the alternatives from the applicants calculated value on page 6 of the response and provides a reasonable expectation of forming useful photoinitiators.  In formula II, R6 and R’6 can be those of R3 to R5 [0009] which include hydrogen, halogen,  -N(R22)XR12, C1-20 alkyl, C2-20 alkyl which is interrupted by O, CO or NR14, or are C2-12alkenyl which optionally is interrupted by O, CO or NR14, or are C4-8 cycloalkenyl, C2-12 alkinyl, phenyl-C1-C4alkyl, CN, NO2 or C3-10cycloalkyl which optionally is interrupted by O, CO or NR14; or R3, R4, and R5 are phenyl which is unsubstituted or substituted by one or more C1-20alkyl, halogen, CN, SR10, OR11 or NR12R13; or R3, R4, and R5 are (CO)R'2, SR10, OR11, SOR10, SO2R10 or NR12R13, wherein the substituents (CO)R'2, OR11, SR10 and NR12R13 optionally form 5- or 6-membered rings via the radicals R10, R11, R12 ,R13, and/or R'2 with further substituents on the phenyl ring or with one of the carbon atoms of the phenyl ring; provided that (i) at least one of R3, R4 or R5 is other than hydrogen or C1-20alkyl [0004-0005].  The teachings of the reference are not limited to the 6 compounds synthesized. 
. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al. JP 2016196437 teaches N-phenyl carbazole oximes 2,4,6,8,10,12,14,16 and 18 with oxime moieties bonded both directly to the carbazole group and to the N-phenyl moiety at [0043].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 7, 2021